t c memo united_states tax_court grady whitlock leasing corporation petitioner v commissioner of internal revenue respondent docket no filed date amy vickers fritz and james r sheatsley for petitioner mary ann waters for respondent memorandum opinion tannenwald judge respondent determined deficiencies in petitioner's federal income taxes of dollar_figure for and dollar_figure for the issues for decision are whether respondent properly disallowed a loss of dollar_figure on a sale to a related_entity deductions for life_insurance premiums for a policy on petitioner's principal_shareholder deductions for accrued tax expenses where petitioner otherwise uses the cash_method of reporting background this case was submitted fully stipulated under rule the stipulation of facts is incorporated herein and found accordingly petitioner is a corporation with its principal office at the time of the filing of its petition in beckley west virginia it filed its and income_tax returns with the internal_revenue_service cincinnati ohio service_center the sole shareholder of petitioner is also the sole shareholder of whitlock realty incorporated realty during the taxable_year petitioner sold a motor home to realty for dollar_figure the original cost of the motor home was dollar_figure on its tax_return petitioner deducted the dollar_figure difference during the taxable years and petitioner maintained insurance on the life of its principal officer and shareholder in order to obtain financing for the purchase of automobiles petitioner paid premiums of dollar_figure for and dollar_figure for petitioner was also the beneficiary of the policy during the years at issue petitioner received no unless otherwise indicated all statutory references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure payments from the insurance_policy petitioner deducted the amounts of the premiums_paid as insurance expense during the taxable years and petitioner leased automobiles through long-term_contracts and reported the income therefrom as rental income petitioner used the cash_receipts_and_disbursements_method to report most of its rental_activity however for the years at issue as well as prior years petitioner used the accrual_method to report its tax expenses related to its automobile rental_activity the tax_payments in question were not made until the year following the taxable_year to which they would relate under an accrual accounting system petitioner's accrued tax expenses for were dollar_figure and for were dollar_figure discussion petitioner bears the burden of proving that respondent's determinations are incorrect rule a 290_us_111 this burden is not lessened in a fully stipulated case 95_tc_82 affd 943_f2d_22 8th cir we deal with the issues in turn related_entity loss sec_267 provides no deduction shall be allowed in respect of any loss from the sale_or_exchange of property directly or indirectly between persons specified in any of the paragraphs of subsection b sec_267 specifies as persons for whom a loss will be disallowed two corporations which are members of the same controlled_group as defined in subsection f sec_267 incorporates the provisions of sec_1563 which defines a controlled_group as a group of corporations each owned more than percent in voting power or value by a common parent_corporation or five or fewer individuals in this case the same individual owned percent of both petitioner and realty and thus petitioner and realty were members of a controlled_group sec_267 f the dollar_figure loss arose from a sale_or_exchange of property the plain language of the statute does not allow petitioner's loss petitioner's argument that there is no evidence of collusion on the sale is simply irrelevant insurance premiums sec_264 provides that no deduction shall be allowed for premiums_paid on any life_insurance_policy covering the life of any officer_or_employee or of any person financially interested in any trade_or_business carried on by the taxpayer when the taxpayer is directly or indirectly a beneficiary under such policy here the insurance_policy covered the life of the principal officer and shareholder of petitioner since petitioner was the beneficiary of the policy the payment of the premiums may not be deducted regardless of whether they would otherwise be deductible as a business_expense 83_tc_356 and cases cited thereat affd 777_f2d_662 11th cir the fact that the insurance was required in connection with the financing of petitioner's business does not warrant a different conclusion 53_tc_287 we sustain respondent on this issue accrued taxes petitioner used the cash_receipts_and_disbursements_method to report the income from its long-term rental of automobiles but deducted tax expenses related to that rental_activity on the accrual_method the tax_payments in question were not made until the year following the taxable_year to which they would relate under an accrual accounting system under sec_446 a taxpayer may use the cash_receipts_and_disbursements_method the accrual_method any other method permitted by the statute or any combination of the foregoing methods permitted under regulations prescribed by the secretary sec_446 emphasis added under sec_1_446-1 income_tax regs for taxpayers using the cash_receipts_and_disbursements_method of accounting expenditures are to be deducted for the taxable_year in which actually made sec_1_446-1 income_tax regs further provides that while combinations of methods that clearly reflect income and are consistently used will be permitted nonetheless a taxpayer who uses the cash_method_of_accounting in computing gross_income from his trade_or_business shall use the cash_method in computing expenses of such trade_or_business thus it is clear that petitioner may not deduct certain expenses using the accrual_method when its primary method for reporting income is the cash_method 72_tc_284 71_tc_913 the fact that petitioner has used this combination of cash and accrual accounting in the past is of no consequence a consistent application of an improper method or combination will not ratify petitioner's mistake nor prevent respondent's correction of it miele v commissioner supra pincite to reflect the foregoing decision will be entered for respondent
